Citation Nr: 0620256	
Decision Date: 07/13/06    Archive Date: 07/21/06	

DOCKET NO.  04-40 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1971.  
He had service in Vietnam from June 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
VARO in St. Petersburg, Florida, that denied entitlement to 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In order to grant service connection for PTSD, there must be 
credible evidence to support the veteran's assertion that a 
stressful event or events occurred in service.  A medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of a claimed inservice stressor or stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).

A review of the evidence of record reveals varying 
psychiatric diagnoses, including PTSD.  However, the evidence 
the veteran has provided thus far with regard to his 
experiences while on active service in Vietnam have been 
insufficient to verify the presence of a stressor or 
stressors.

At the time of a VA outpatient visit in October 2001, the 
veteran related that on one occasion while assigned to the 
11th Armored Cavalry Regiment in August 1970 he saw smoke 
grenades and heard explosions as he was approaching an ammo 
dump.  He recalled that he got out of the truck and jumped 
into a bunker when the second explosion occurred.  A review 
of the record shows there has been no attempt to document 
this incident or obtain any information with regard to the 
activities of the units to which the veteran was assigned 
while he was in Vietnam.

The Board is aware that the veteran himself was asked by VA 
to provide more specific information in a letter dated in 
July 2002, but for whatever reason he has failed to provide 
such information.  The Board believes he should be given one 
more opportunity to provide such information.

In view of the foregoing, the Board believes that further 
development would be helpful and the case is REMANDED for the 
following actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
should be undertaken.  In particular, VA 
should ensure that all notification 
requirements and assistance requirements 
set forth under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) are fully complied 
with and satisfied.

2.  The veteran should be asked to 
provide more specific information 
regarding any stressful incident or 
incidents he experienced while serving in 
Vietnam.  He is to be informed that this 
information is critical to obtain 
supportive evidence of any stressful 
event or events, and his failure to 
provide as complete a response as 
possible may result in the denial of his 
claim for service connection for PTSD.  
In particular, he should be asked to 
provide more information with regard to 
the reported incident in August 1970 when 
he claims he was witness to an ammo dump 
explosion.

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia, 22315-3802 should 
be contacted and asked to provide any 
information regarding the activities of 
the Headquarters and Headquarters Troop 
of the 11th Armored Cavalry Regiment in 
August and September 1970.  Also, a 
history or command chronology, if 
available, for this unit should be 
obtained for the time frame from July 
1970 to February 1971.  A history or 
command chronology should also be 
provided for the Headquarters and 
Headquarters Company of the 223rd Combat 
Aviation Battalion from February 1971 to 
May 1971.  Any information obtained 
should be associated with the claims 
file.  If the efforts result in negative 
results, documentation to that effect 
should be placed in the claims folder.

4.  Thereafter, if warranted by the 
evidence obtained, the veteran should be 
provided with a psychiatric examination 
for the purpose of determining the nature 
and etiology of any psychiatric disorder 
present, including PTSD.  The examiner 
should specifically note that he or she 
has reviewed the claims folder, to 
include any information obtained from the 
JSRRC.  All appropriate studies and 
tests, to include psychological testing, 
should be conducted.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by VA to be 
established by the record is sufficient 
to produce PTSD; (2) whether the criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
VA and found to be sufficient to produce 
PTSD.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.

5.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  He is hereby placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2005), 
failure to cooperate for not attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  He is 
also placed on notice that he is to provide as specific 
information as possible with regard to his stressful 
experiences in Vietnam.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





